Exhibit 99.2 AXIM BIOTECHNOLOGEIS, INC. (Formerly Axim International, Inc.) Pro Forma Consolidated Balance Sheets (unaudited) December 31, 2014 Pro forma Reference Pro Forma As reported Adjustments No. Consolidated ASSETS Current assets: Cash $ Prepaid expenses Loan receivable Total current assets Other Assets: Aquired Intangible asset - Intellectual Property Licensing Agreement Total other assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable and accrued liabilities $ Due to shareholder Convertible shareholder loan Due to first insurance funding Due to related party Promissory note - related party Total current liabilities STOCKHOLDERS'DEFICIT Preferred stock, $0.0001 par value, 5,000,000 shares authorized; 1,000,000 issued and outstanding Common stock, $0.0001 par value, 300,000,000 and 195,000,000 shares authorized, respectively; 38,826,706 issued and outstanding Additional paid in capital Accumulated deficit TOTAL STOCKHOLDERS'EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ (1) To record acqusition of license in exchange for 5,826,706 shares of common stock valued at $1.00 per share
